In an action to recover damages for personal injuries, etc., the defendant appeals from an order of the Supreme Court, Kings County (Douglass, J.), dated September 20, 2002, which denied his motion pursuant to CPLR 510 (3) to change the venue of the action from Kings County to Rockland County.
Ordered that the order is affirmed, with costs.
In support of his motion pursuant to CPLR 510 (3) to change the venue of the action from Kings County to Rockland County based upon the convenience of material witness and the ends of justice, the defendant supplied an affidavit which failed to disclose the address of the prospective witness and failed to disclose the facts to which that witness was expected to testify at trial (see Fernandes v Lawrence, 290 AD2d 412 [2002]; Romero v Mitchelltown Apts., 281 AD2d 612 [2001]; Rich v O’Connor, 212 AD2d 767 [1995]). Accordingly, the motion was properly denied (see O’Brien v Vassar Bros. Hosp., 207 AD2d 169, 172-173 [1995]). Florio, J.P., S. Miller, Townes and Mastro, JJ., concur.